COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              LA’MANN ABBOTT
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0090-15-4                                         PER CURIAM
                                                                                 AUGUST 11, 2015
              CULPEPER COUNTY
               DEPARTMENT OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF CULPEPER COUNTY
                                               Susan L. Whitlock, Judge

                               (Edwin F. Gentry, on brief), for appellant.

                               (Robert F. Beard; Vanderpool, Frostick & Nishanian, P.C., on brief),
                               for appellee.

                               (Gilbert Harrison Berger; Berger Law Office, P.C., on brief),
                               Guardian ad litem for the minor child.


                     La’Mann Abbott (hereinafter “father”) appeals the termination of his residual parental

              rights to his daughter C.A. On December 18, 2014, the trial court entered an order terminating

              father’s residual parental rights pursuant to Code § 16.1-283(B) and (C). Father does not appeal

              the termination of his residual parental rights under subsection (B), but attacks the sufficiency of

              the evidence under subsection (C). He asserts the evidence failed to prove the Culpeper

              Department of Social Services (“DSS”) made “reasonable and appropriate” efforts to assist

              father in avoiding termination in the twelve months following C.A.’s foster care placement.

              Likewise, he maintains DSS failed to establish he lacked “good cause” for his “lack of

              participation in the required process.”



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Upon reviewing the record and briefs of the parties, we conclude this appeal is without

merit. Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

       While the best interests of the child is “the paramount consideration of a trial court” in a

termination proceeding, Logan v. Fairfax County Dep’t of Human Dev., 13 Va. App. 123, 128,

409 S.E.2d 460, 463 (1991), terminations under Code § 16.1-283(B) and the subsections of Code

§ 16.1-283(C) provide distinct, “individual bases upon which a petitioner may seek to terminate

residual parental rights.” City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App.
556, 563, 580 S.E.2d 463, 466 (2003).

       Given that father does not even challenge the trial court’s decision to terminate his

residual parental rights under subsection (B), the issue of whether termination was also

warranted pursuant to subsection (C) is rendered moot because his parental rights may be

terminated under either subsection (B) or (C) of Code § 16.1-283. Accordingly, we do not

consider it. See Fields v. Dinwiddie County Dep’t of Soc. Servs., 46 Va. App. 1, 8, 614 S.E.2d
656, 659 (2005) (termination of parental rights upheld under one subsection of Code § 16.1-283

forecloses need to consider termination under alternative subsections).

       The trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                     Affirmed.




                                               -2-